Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/30/2021. Applicant’s argument, filed on 07/30/2021 has been entered and carefully considered. Claims 1, 4-9, 12-16, 18-20, 22-23, 25-27 are pending.

Double Patenting rejection is withdrawn based on the amendment.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 06/02/2020.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked for Claim(s). The claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Applicant suggests that current published specification, paragraph [0151]-[0152], [0163]-[0169] and [0177]-0186], teaches the corresponding structure.

Based on the amendments/arguments submitted on 06/02/2020, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The application filed on 06/22/2018 is a continuation of PCT/CN2015/098334 filed on 12/22/2015.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered. 

	
	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Examiner’s Note

Claims 1, 4-8, 21, 25-27 refer to "A system for supporting imaging”, Claims 9, and 12-15 refer to "An unmanned aerial vehicle” and Claims 16, and 18-20 refer to "A method for imaging processing”. Claims 9, 12-16, and 18-20 are similarly rejected in light of rejection of claims 1, 4-8, 21, and 25-27 any obvious combination of the rejection of claims 1, 4-8, 21, and 25-27 or the differences are obvious to the ordinary skill in the art. Examiner notes that Claim 16 is too broad even after the proposed amendment.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 4-8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (US 20100034424 A1) in view of Kokemohr (US 20080131016 A1), further in view of Pettersson, US 20120316685 A1) further in view of Dmandolx et al. (US 20130335596 A1), hereinafter Dmandolx, further .
	
	Regarding claim 1, Goossen discloses a system for supporting imaging comprising (Abstract): an imaging device configured to capture a plurality of images for a scene using respective imaging configurations ([0009], [0021]); a stabilization device configured to stabilize the imaging device on a mobile platform during the capturing of the plurality of images ([0010]); and a controller communicating with at least one of the imaging device or the stabilization device and configured to control an operation of the mobile platform (Fig. 2).
	Kokemohr discloses all the elements of claim 1 but Kokemohr does not appear to explicitly disclose in the cited section images for a substantially same scene using respective imaging configurations; one or more image processors configured to generate a resultant image by fusing the plurality of images without performing image registration among the plurality of images.
	However, Goossen from the same or similar endeavor teaches images for a substantially same scene using respective imaging configurations (Fig. 10, [0091]); one or more image processors configured to generate a resultant image by fusing the plurality of images without performing image registration among the plurality of images ([0024], [0079]-[0088], user assisted alignment, [0035], blending, Rivard et al., US 20150350516 A1, [0175], Lablans, US 20100097443 A1, [0155], blend, [0239], without registration, [0245]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goossen to incorporate the teachings of Kokemohr for convenience of user editing image of a targeted region in a moving scenario (Kokemohr, [0007], [0084]). Similar reasoning of modification can be applied/extended to the other related claims.
	Goossen in view of Kokemohr further in view of Pettersson discloses all the elements of claim 1 but they not appear to explicitly disclose in the cited section carried by a mobile platform and; the 
	However, Pettersson from the same or similar endeavor teaches carried by a mobile platform and; the stabilization device including a gimbal configured to support the imaging device and one or more anti-vibration balls configured to couple the gimbal to the mobile platform to damp motion of the mobile platform (Fig. 2, Fig. 3A-B, [0002], [0054], [0015], gears).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goossen in view of Kokemohr to incorporate the teachings of Saika to stabilize camera during vibration (Pettersson, [0002]-[0003]). Similar reasoning of modification can be applied/extended to the other related claims.
	Goossen in view of Kokemohr further in view of Pettersson discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section fusing the plurality of images including: normalizing a pixel value of a pixel in each of the plurality of images; determining a weight associated with the normalized pixel value of the pixel in each of the plurality of images; and obtaining a pixel value of the pixel in the resultant image based on the normalized pixel value and the corresponding weight.
	However, Dmandolx from the same or similar endeavor teaches fusing the plurality of images including: normalizing a pixel value of a pixel in each of the plurality of images; determining a weight associated with the normalized pixel value of the pixel in each of the plurality of images; and obtaining a pixel value of the pixel in the resultant image based on the normalized pixel value and the corresponding weight (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goossen in view of Kokemohr further in view of Pettersson to incorporate the teachings of Dmandolx for robust processing of unified images (Dmandolx, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section based on the pixel value.
	However, Meyers from the same or similar endeavor teaches based on the pixel value ([0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx to incorporate the teachings of Meyers to generate improved image (Meyers, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
  
Regarding claim 2, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 1, further comprising: one or more image processors configured to generate a resultant image by fusing the plurality of images (Goossen, Fig. 2, Kokemohr, Fig. 10, [0091]).
  
	Regarding claim 3, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 2, wherein the one or more image processors are further configured to fuse the plurality of images without performing image registration among the plurality of images (Goossen, Fig. 2, Kokemohr, Fig. 10, [0002], [0091], Kokemohr does not propose alignment similar to current published application, [0202]).
  
	Regarding claim 4, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 2, wherein the one or more image processors are further configured to render the resultant image into a preview image via tone mapping (Goossen, Fig. 2, Kokemohr, [0045]). 
 
	Regarding claim 5, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 4, wherein the imaging device is further configured to capture another plurality of images for the substantially same scene by using other respective- 58 - imaging configurations based on a presentation of the preview image (Goossen, Fig. 2, [0021], Kokemohr, Fig. 10, [0091]).  

	Regarding claim 6, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 2, wherein the resultant image has a composite dynamic range that is greater than a dynamic range of a selected one of the plurality of images (Goossen, Fig. 2, Kokemohr, Fig. 10, [0091], [0002]). 
 
Regarding claim 7, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 1, wherein the controller is further configured to obtain one or more imaging parameters, the one or more imaging parameters including at least one of a parameter for selecting the respective imaging configurations or a parameter for processing a resultant image based on the plurality of images (Goossen, Fig. 2, Kokemohr, Fig. 10, [0091], [0005]).  

	Regarding claim 8, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 1, wherein the imaging device is further configured to capture the plurality of images by using respective exposure configurations based on an exposure value difference (Goossen, Fig. 2, Kokemohr, Fig. 10, [0091], [0002]).

Regarding claim 9-20, See Examiner’s Note.

	Regarding claim 21, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 1, wherein the imaging device is further configured to capture, by implementing at least two of a plurality of bracketing types, the plurality of images, the plurality of bracketing types including exposure bracketing, flash bracketing, depth-of-field (DOF) bracketing, focus bracketing, white balance bracketing, and ISO bracketing (Goossen, Fig. 2, Kokemohr, [0002], bracketing mode, it is obvious to the ordinary skill in the art to combine bracketing modes, Dmandolx et al., US 20130335596 A1, [0014], heterogeneous bracketing, [0001], produce superior images).

	Regarding claim 22, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 1, wherein the one or more image processors are further configured to: demosaic the result image; and render the demosaiced result image into a preview image for presentation (Goossen, Fig. 2, Kokemohr, [0002], Pettersson, [0055]-[0057], image processing, it is obvious to the ordinary skill in the art, e.g., Torii, US 20100321509 A1, [0051], Rubner, US 20090040364 A1, [0112]).

	Regarding claim 23, Goossen in view of Kokemohr further in view of Pettersson further in view of Dmandolx further in view of Meyers discloses the system of claim 1, wherein the one or more image processors are further configured to: downsize the resultant image; demosaic the downsized resultant image; and Attorney Docket No. 00203.1296.00USrender the demosaiced result image into a preview image for presentation (Goossen, Fig. 2, Kokemohr, [0002], Pettersson, [0055]-[0057], image processing, it is obvious to the ordinary skill in the art, e.g., Torii, US 20100321509 A1, [0051], Rubner, US 20090040364 A1, [0112], Pillman et al., US 20140085507 A1, [0063], [0071], [0134]).

	Regarding claim 24, (Canceled).

Allowable Subject Matter

Claim 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487